DETAILED ACTION
This Final Office Action is in response to amendment filed on 02/12/2021.
Claims 1-20 filed on 02/12/2021 are being considered on the merits. Claims 1-20 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 06/29/2017 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2021 and 05/07/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 01/22/2021 and 05/07/2021 are attached to the instant Office action. 

Response to claims filed on 02/12/2021 
The claims filed 02/12/2021 has been entered.
The Double Patenting rejection and USC 103 rejection previously set forth in the most recent office action filed on 11/23/2020 is maintained. 

Examiner’s Note
Examiner communicated, by phone, with the applicant’s representative, Mr. Davin Chin, Reg. 58,413, on 06/09/2021 regarding proposed examiner’s amendments to the independent claims, which include clarifying that the codes in the TEE with valid attestation as non-deterministic, where there is no need for other nodes to reproduce results of other nodes. Examiner’s proposed amendments were declined by the applicant’s representative on 06/09/2021.
Regarding Claim 18, applicant recites “processor-readable storage medium”. Applicant disclosed in [0037] that “the term "processor-readable storage media," throughout the specification and the claims whether used in the singular or the plural, is defined herein so that the term "processor-readable storage media" specifically excludes and does not encompass communications media, any communications medium, or any signals per se. However, the term "processor-readable storage media" does encompass processor cache, Random Access Memory (RAM), register memory, and/or the like.". Therefore, claim 18 falls under one of the four categories of patent eligible subject matter.

Response to Arguments 
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Applicant stated “It is respectfully submitted that the rejection to independent claim 1 should be withdrawn at least because the asserted art, singly or in combination, fails to disclose, teach, or suggest, "using TEE attestation to verify that the blockchain protocol code stored in the TEE of the processor is the pre-determined type of blockchain protocol code," as recited in claim 1 . 
The Office relies on Nolan as allegedly teaching the aforementioned recitation of claim 1 based on discussion in Nolan of confirming that software is on a whitelist. While Nolan does discuss confirming that software is on a whitelist, and the whitelist includes numerous software, confirming that software is on a whitelist is not a verification that stored blockchain protocol code is one particular pre-determined type of blockchain protocol code. As is known to one of ordinary skill in the art, and as discussed in Nolan itself, a whitelist contains numerous software. Accordingly, the discussion in Nolan of confirming that software is on a whitelist is not a disclosure of a verification that stored blockchain protocol code is one particular pre-determined type of blockchain protocol code. 
More specifically, as is known to one of ordinary skill in the art, application whitelisting is the practice of specifying an index of approved software applications or executable files that are permitted to be present and active on a computer system. The goal of whitelisting is to protect computers and networks from potentially harmful applications. Application blacklisting is different from application whitelisting in that technologies that use application blacklisting prevent particular identified undesirable programs from executing, whereas application whitelisting is allows only programming that is approved in the whitelist.”
Examiner respectfully disagrees. Examiner asserts that Nolan teaches in [0377] a Trusted Execution Environment (TEE), which include software/firmware versions, predetermined and stored in the TEE. Examiner asserts that, given the aforementioned limitation as drafted, the concept and use of whitelist to ensure that the software/configuration used is within the predetermined approved software/configurations in the TEE, does not preclude the teaching of Nolan from reading on the aforementioned limitation, i.e. “using TEE attestation to verify that the blockchain protocol code stored in the TEE of the processor is the pre-determined type of blockchain protocol code”.
Applicant further stated “Application whitelisting is different from identifying that a software is one particular type of software. Rather than determining that software is one particular type of software, application whitelisting is used to confirm that software is any software identified as being unharmful and therefore included in the whitelist. The purpose of application whitelisting is protection from potentially unharmful applications by confirming that an application is on an approved list of software applications known not to be harmful. This is different from verifying that an application is one particular application. Claim 1 recites, "using TEE attestation to verify that the blockchain protocol code stored in the TEE of the processor is the pre-determined type of blockchain protocol code." Nolan discusses confirming that software is on a whitelist, where the whitelist includes numerous software-Nolan does not teach verification that 
Examiner respectfully disagrees. Examiner asserts that whitelisting is interpreted as identifying that a software is one particular type of software. As taught by Nolan, utilizing the whitelist stored in the TEE, the system is able to identify that a software is one particular software out of the number of software by comparing the software to the whitelist and making sure that the software is one of the approved software/configuration as disclosed [0460]. Therefore, the comparison ensures that the software is one particular software that is stored in the whitelist of the TEE.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 5, 13, 16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 16-17 of US Patent 10,764,259 B2, Russinovich et. al., hereinafter Russinovich2, in view of Nolan-Moses and Hunt et. al. (US 20180150835 A1), hereinafter Hunt.
Instant Application 15/638, 203 
US Patent 10,764,259 B2 (15/638,213)
1, 5 and 18 (Currently Amended) 
An apparatus for a blockchain system, comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: 
storing, in a trusted execution environment (TEE) of the processor of a node of a plurality of nodes, a pre-determined type of blockchain protocol code, and a pre-determined type of consensus code;
 using TEE attestation to verify that the blockchain protocol code stored in the TEE of the processor is the pre-determined type of blockchain protocol code, and to verify that the consensus code stored in the TEE is the pre-determined type of consensus code; 
receiving a request to alter the pre-determined type of blockchain protocol code; and determining whether to change the pre-determined type of blockchain protocol code based on the pre-determined consensus code, for each blockchain transaction of a plurality of blockchain transactions, determining which node of the plurality of nodes is elected as validation node leader based on the consensus code; and for at least one blockchain transaction for which the node is elected as validation node leader: via the node, processing of the blockchain transaction.

1, 6 and 16 (Currently Amended)
 
An apparatus for a blockchain system, comprising:
 a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: 
storing a pre-determined type of consortium blockchain protocol code in a trusted execution environment (TEE) of the processor; using TEE attestation to verify that the consortium blockchain protocol code stored in the TEE is the pre-determined type of consortium blockchain protocol code; 
receiving a blockchain transaction; 
processing the blockchain transaction; directly updating, for a consortium blockchain network, an official state of the processed blockchain based on the processing of the blockchain transaction such that the official state of the processed blockchain is updated without requiring confirmation outside of the device; and broadcasting the updated official state of the processed blockchain to the consortium blockchain network.

(1-2), (6-7), (16-17)



Nolan teaches plurality of nodes. Please see rationale below, with the motivation of establishing network of Internet of thins IoTs, enabling reliable, secure, and identifiable devices that can form networks as needed to accomplish tasks, as disclosed by (Nolan [0004]). 
Moses teaches receiving a request to alter the pre-determined type of blockchain protocol code. Please see rationale below, with the motivation of performing block chain transactions and communications among different entities, as recognized by (Moses, [0012]).
Hunt teaches based on the pre-determined consensus code, for each blockchain transaction of a plurality of blockchain transactions, determining which node of the plurality of nodes is elected as validation node leader based on the consensus code; and for at least one blockchain transaction for which the node is elected as validation node leader: via the node, processing of the blockchain transaction. Please see rationale below, with the motivation of committing blocks of transactions in a blockchain by utilizing a leader election-based consensus algorithm from among well-known consensus algorithms, as recognized by (Hunt [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et. al. (US 20190349733 A1), us-provisional-application US 62441070, see citation from US 62441070,hereinafter Nolan, in view of Moses (US us-provisional-application US 62402226, See citation from us-provisional-application US 62402226, hereinafter Moses, and further in view of Hunt et. al. (US 20180150835 A1), hereinafter Hunt.

Regarding claims 1, 5 and 18. (Previously Presented) Nolan teaches An apparatus, method and processor-readable storage medium for a blockchain system (Nolan [1982] “The apparatus includes an loT network, wherein the loT network includes a trusted execution environment (TEE). This also includes a chain history for a blockchain), comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions (Nolan discloses IOT devices including memory and processor for processing instructions, e.g. Figure 195), including: 
storing, in a trusted execution environment (TEE) of the processor of a node of a plurality of nodes, a pre-determined type of blockchain protocol code (Nalon [1386, 1982, 1986, 1192-1193, 1999], teaches in e.g. [1386] “The verification of the decentralized database software may be performed using a measured environment to confirm that the software is on a whitelist,”, e.g. [1982] “The apparatus includes an loT network, wherein the loT network includes a trusted execution environment (TEE). This also includes a chain history for a blockchain, wherein the chain history includes a whitelist of hash signatures, a root-of-trust for chaining (RTC) to provide the chain history to local computing roots-of-trust, and a root-of-trust for archives (RTA) to provide an archive function to constrained devices in the loT network.”, e.g. [1986] “TEE includes a whitelist history including current configurations, past configurations, or anticipated configurations or any combinations thereof”, examiner interprets configurations/software/version/code included/stored in a whitelist in TEE to be blockchain protocol code, Figures 1-3 illustrate plurality of nodes), and 
a pre-determined type of consensus code ([0334] “…the use of a blockchain 610 may ensures a threshold consensus exists across a number of loT devices,”, [0395] “As described herein, the blockchain 836 transactions may be validated by a majority vote of mesh devices 812”, [0406] “The blockchain 836 may be included in the loT device…the blockchain 836 transactions may be validated by a majority vote of mesh devices 812 that are also storing copies of the blockchain 836.”, [1378] “…configuring and operating a consensus network 19302… the nodes 19304 may vote on the accession of new members.”, [1173] “Blockchain settings may include a choice of consensus algorithm”, [3155] “Example 1267 includes an apparatus. The apparatus includes an Internet-of-Things (loT) network, wherein the loT network includes an loT device. This also includes an attestator to provide a group membership credential for the loT device to a key distribution center”, [1316] “the consensus about the state of the system is stored”, [0445] “The TEE may provide secure storage for both temporal and long term storage of security relevant data. Data types include keys, whitelists, blacklists, measurements, audit logs, passwords, biometrics, certificates and policies.”, [1386] “The request to join the network may be made through a known node on an existing network of the device, where the joining node may use the known node of the cluster to join the cluster. A decision on how to allow a new node to join a network may be made when the network developers first initialize the network or at an earlier or later time. As discussed above, the network developers, may set the conditions for the allowance of nodes through policies… The acceptance policies may use a vote to accept or reject the new entity.”, examiner notes group membership being attested, where group membership is part of a consensus, where consensus algorithm/code sets policies/rule/vote for validating transactions, where TEE provide secure storage for policies); 
using TEE attestation to verify that the blockchain protocol code stored in the TEE of the processor is the pre-determined type of blockchain protocol code (Nalon [0794, 1386, 1982, 1986, 1192-1193, 1999], teaches in e.g. [0377] “Attestation typically reveals the hardware, firmware and software versions and patch levels”, e.g. [0460] “calculating a hash code of the next software to be run in the boot sequence. The measurements may be compared to whitelist values, for example, in the whitelist image 2606 to ensure integrity”, [0794] “The validate process may include taking a measurement (e.g., calculating a hash code) of the plug-in using a trusted platform module (TPM), or other system, and comparing the measurement to a whitelist of accepted values.”, [1386] “The verification of the decentralized database software may be performed using a measured environment to confirm that the software is on a whitelist,”, [1986] “TEE includes a whitelist history including current configurations, past configurations, or anticipated configurations or any combinations thereof”, examiner asserts that a whitelist, in a TEE is verified, where whitelist, including software, version, configuration correspond to blockchain protocol code), and 
to verify that the consensus code stored in the TEE is the pre-determined type of consensus code ([3155] “Example 1267 includes an apparatus. The apparatus includes an Internet-of-Things (loT) network, wherein the loT network includes an loT device. This also includes an attestator to provide a group membership credential for the loT device to a key distribution center”, [0377] “…attestation to validate the integrity, credentials, or identity of the device. As used herein, attestation is a secure method for disclosing the trust properties of a device or platform, [1173] “Block chain settings may include a choice of consensus algorithm”, examiner notes that the consensus determines the voting criteria at which a transaction/accession of members is validated, and attestator ensures the identity and membership is verified); 
[receiving a request to alter the pre-determined type of blockchain protocol code]; 
determining [whether to change the pre-determined type of] blockchain [protocol] code based on the pre-determined consensus code (Nalon teaches receiving transactions in e.g. [0322, 0334, 0344, 0368] , where a transaction is construed to be an instruction request for performing a particular function/operation, and followed by validation/verification according to consensus/voting, upon which a determination is made to decide whether a transaction is successful/accepted, Nalon further discloses in e.g. [1386] that attested whitelist is available to determine the software version/configuration is verified, and acceptance via consensus voting among members), 
[for each blockchain transaction of a plurality of blockchain transactions, determining which node of the plurality of nodes is elected as validation node leader based on the consensus code; and 
for at least one blockchain transaction for which the node is elected as validation node leader: via the node,] processing of the blockchain transaction (Nalon discloses processing blockchain transactions, [0372] “processor 902 to commit transactions to the blockchain 910”).  
While Nalon teaches receiving transactions in e.g. [0322, 0334, 0344, 0368], where a transaction is construed to be a request for performing a particular function/operation, and followed by validation according to consensus/voting, upon which a determination is made to decide whether a transaction is successful/accepted, Nalon further discloses in e.g. [1386] that attested whitelist is available to determine the software version/configuration is verified, and acceptance via consensus voting among members, Nalon teaches in [0473] “the blockchain logic 2914 may push changes to other mesh devices 812, or accept and validate changes made in the blockchain by other mesh devices 812. A whitelist history 2916 may hold the whitelist, and changes made to the whitelist items, for example, before the changes are committed to the chain history 2912.”, where white list includes e.g. software version as disclosed in [1386], where software is construed as blockchain protocol code, [1999] “adding the image to a whitelist, and committing the whitelist to a blockchain”, i.e. Nalon discloses instructions validated and accepted based on consensus algorithm/voting/policies, however, Nalon does not discloses the remaining limitations of claims  1, 5 and 18. 
Moses from analogues field of invention teaches receiving a request to alter the pre-determined type of blockchain protocol code (Moses teaches in [0012] “The blockchain may be used for many different types of transactions including, but not limited to, transactions involving: the provisioning of software code update modules within the blockchain to provision software upgrades in a secure manner”, where a transaction involving software update can be construed as a request to update/alter software blockchain protocol code) 
and determining whether to change the pre-determined type of blockchain protocol code based on the pre-determined consensus code (Moses teaches consensus algorithm and membership in [0002, 0042] and further teaches in [0012] receiving a transaction to update/change/alter software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan to incorporate the teaching of Moses to utilize software/configuration/updates transaction in block chain, with the motivation of performing block chain transactions and communications among different entities, as recognized by (Moses, [0012]).
Nolan-Moses does not disclose the remaining limitations.
Hunt discloses for each blockchain transaction of a plurality of blockchain transactions, determining which node of the plurality of nodes is elected as validation node leader based on the consensus code; and for at least one blockchain transaction for which the node is elected as validation node leader: via the node, processing of the  (Hunt discloses in [0036-0037] and Figure 7A the process flow of creating writing the next block/transaction to the chain, i.e. in order to write a block into the chain (704), an agreement (702) has to be reached such that [0037] “…step 702 refers to whatever consensus algorithm is used to agree upon the contents of the next block in the blockchain…A typical consensus algorithm elects a logical leader entity that the other entities follow. This is the notion of leader election.”, where the process is iterative, feedback loop, i.e. a leader election based on consensus algorithm is performed for each block/transaction is added to the chain, where the blockchain block/transaction is processed by adding the block to the blockchain, examiner submits that for the nodes to follow the leader indicates that processing and validation/authorization of adding blocks in a blockchain is contingent on an elected leader, where a block can be conceived of a block of a single or more transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nalon-Moses to incorporate the teaching of to Hunt, with the motivation of committing blocks of transactions in a blockchain by utilizing a leader election-based consensus algorithm from among well-known consensus algorithms, as recognized by (Hunt [0037]).

Regarding claims 2 and 6 (Original) Nolan-Moses-Hunt teaches The apparatus and method of claims 1 and 5 respectively, the action further comprising: receiving a request to alter at least one other pre-determined parameter associated with the blockchain system, wherein said at least one other pre-determined parameter (Nolan [0347, 0373, 0386, 407, 0410, 1378], e.g. [1378] “…configuring and operating a consensus network 19302… the nodes 19304 may vote on the accession of new members…If a node 19304 in the consensus network 19302 indicates a message requesting implementation of a central authority, made up of the nodes in the network, the nodes 19304 may vote on the accession of new members.”, where the consensus is associated with voting).

Regarding claim 7. (Original) Nolan-Moses-Hunt teaches The method of claim 5, wherein the TEE includes at least one protected region in the processor (Nolan [0445] “The TEE may provide secure storage for both temporal and long term storage of security relevant data.).

Regarding claims 3, 13 and 19. (Previously Presented) Nolan-Moses-Hunt teaches The apparatus, method and processor-readable storage medium of claims 1, 5 and 18, respectively, the actions further comprising: receiving the blockchain transaction (Nolan discloses receiving block chain transactions, e.g. [0395] “As described herein, the blockchain 836 transactions may be validated by a majority vote of mesh devices 812”, [0406] “The blockchain 836 may be included in the loT device…the blockchain 836 transactions may be validated by a majority vote of mesh devices 812 that are also storing copies of the blockchain 836.”, where majority vote correspond to consensus); and 
Nolan-Moses does not disclose the remaining limitation. 
Hunt discloses electing the validation node leader for the blockchain transaction based on the consensus code (Hunt discloses in [0036-0037] and Figure 7A the process flow of creating writing the next block/transaction to the chain, i.e. in order to write a block into the chain (704), an agreement (702) has to be reached such that [0037] “…step 702 refers to whatever consensus algorithm (i.e. code) is used to agree upon the contents of the next block in the blockchain…A typical consensus algorithm elects a logical leader entity that the other entities follow. This is the notion of leader election.”, where the process is iterative, feedback loop, i.e. a leader election based on consensus algorithm is performed for each block/transaction is added to the chain, where the blockchain block/transaction is processed by adding the block to the blockchain, examiner submits that for the nodes to follow the leader indicates that processing and validation/authorization of adding blocks in a blockchain is contingent on an elected leader, where a block can be conceived of a block of a single or more transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nalon-Moses to incorporate the teaching of to Hunt, with the motivation of committing blocks of transactions in a blockchain by utilizing a leader election-based consensus algorithm from among well-known consensus algorithms, as recognized by (Hunt [0037]).

Regarding claim 14. (Original) The method of claim 13, further comprising: performing conflict resolution associated with the blockchain transaction based on the consensus code (Nolan [0886] “Incorporating policies into an autonomic management system may involve methods and algorithms for policy translation, code generation, conflict analysis and policy enforcement.”, [0395] “…the blockchain 836 transactions may be validated by a majority vote of mesh devices 812 that are also storing copies of the blockchain 836. ", where majority voting resolve conflicts and enforces policies of transactions).

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan-Moses-Hunt and further in view Saur et. al. (US 20180145836 A1), hereinafter Saur.
  
Regarding claim 8. (Original) Nolan-Moses-Hunt teaches The method of claim 5, 
While Nolan-Moses teaches the aforementioned limitations, however, Nolan-Moses-Hunt does not teach the remaining limitation.
Saur from analogues field of invention teaches wherein the TEE includes two protected regions in the processor (Saur, [0017-0018], Figure 1, TEE (56) includes Key Provisioning Module (33) and Block Signing Module (35)“…preventing processes or other execution entities outside of TEE 56 from accessing the information within TEE”).
TEE 56 from accessing the information within TEE”, as recognized by (Saur, [0005, 0017-0018]).
  
Regarding claim 9. (Original) Nolan-Moses-Hunt teaches The method of claim 5, 
While Nolan-Moses teaches the aforementioned limitations, however, Nolan-Moses-Hunt does not teach the remaining limitation of claim 9.
Saur from analogues field of invention teaches further comprising endorsing a first validation node that includes the processor (Saur, [0031] “As shown at block 320, validator application 32 may then determine whether validator 20 has received any originator IDs and network addresses from any new validators. If so, validator application 32 may update a validator database 38 in validator 20 to include the originator IDs and network addresses for any new validators.”, examiner notes that updating a validators database with a new validator corresponding to endorsing a new validator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan-Moses to incorporate the teaching of Saur to update/add new validating node, with the motivation of establishing validation groups, as recognized by (Saur, [0031]).

Regarding claim 10. (Original) Nolan-Moses-Hunt-Saur teaches The method of claim 9, 
Nolan does not teach the below limitations.
Saur teaches wherein endorsing the first validation node includes storing a public/private key pair in the TEE of the first validation node (Saur, [0019], Figure 1 (Private key (51) and Public key (52), “In addition, security technology 52 enables validator application 32 to use processor 22 to securely generate a public/private key pair, based on root key 50, without exposing root key 50. For instance, in one embodiment, to generate the key pair, validator application 32 may instruct a key provisioning module (KPM) 33 to execute a so-called "sgx_get_key" function in TEE 56”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan-Moses to incorporate the teaching of Saur to use Trusted execution environment in a blockchain with attestation feature, with the motivation of enhancing security and validation of a blockchain by preventing processes or other execution entities outside of TEE 56 from accessing the information within TEE”, as recognized by (Saur, [0005, 0017-0018]).
  
Regarding claim 11. (Original) Nolan-Moses-Hunt-Saur teaches The method of claim 9, 
Nolan-Moses-Hunt does not teach the remaining limitation.
(Saur, [0028], “After determining the appropriate validation group for the transaction, the validator may then broadcast the transaction to that group, for processing by those group members only.”); and 
receiving private keys from the other validation nodes (Saur, examiner asserts a signature that has been generated by the private key is being received to achieve the validation purpose as illustrated in [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan-Moses to incorporate the teaching of Saur to use Trusted execution environment in a blockchain with attestation feature, with the motivation of enhancing security and validation of a blockchain by preventing processes or other execution entities outside of TEE 56 from accessing the information within TEE”, as recognized by (Saur, [0005, 0017-0018]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan-Moses-Hunt-Saur and further in view of Biggs et. al. (US 20170048217 A1) IDS, hereinafter Biggs.

  Regarding claim 12. (Previously Presented) Nolan-Moses-Hunt-Saur teaches The method of claim 11, 
[further comprising: receiving prospective membership lists from the prospective members;] 
(Nalon [0794, 1386, 1982, 1986, 1192-1193, 1999], teaches in e.g. [0377] “Attestation typically reveals the hardware, firmware and software versions and patch levels”, e.g. [0460] “calculating a hash code of the next software to be run in the boot sequence. The measurements may be compared to whitelist values, for example, in the whitelist image 2606 to ensure integrity”, [0794] “The validate process may include taking a measurement (e.g., calculating a hash code) of the plug-in using a trusted platform module (TPM), or other system, and comparing the measurement to a whitelist of accepted values.”, [1386] “The verification of the decentralized database software may be performed using a measured environment to confirm that the software is on a whitelist,”, [1986] “TEE includes a whitelist history including current configurations, past configurations, or anticipated configurations or any combinations thereof”, examiner asserts that a whitelist, in a TEE is verified, where whitelist, including software, version, configuration correspond to blockchain protocol code, [3155] “Example 1267 includes an apparatus. The apparatus includes an Internet-of-Things (loT) network, wherein the loT network includes an loT device. This also includes an attestator to provide a group membership credential for the loT device to a key distribution center”, [0377] “…attestation to validate the integrity, credentials, or identity of the device. As used herein, attestation is a secure method for disclosing the trust properties of a device or platform, [1173] “Block chain settings may include a choice of consensus algorithm”, examiner notes that the consensus determines the voting criteria at which a transaction/accession of members is validated, and attestator ensures the identity and membership is verified); and 
Nolan discloses the software and consensus verifications disclosed above, where the verification of the decentralized database software may be performed using a measured environment to confirm that the software is on a whitelist, wherein the loT network includes an loT device. This also includes an attestator to provide a group membership credential for the loT device to a key distribution center. Nolan further discloses in e.g. [0378] attestation producing object memberships 
Nolan does not explicitly disclose the below limitations, emphasis in Italic.
Saur discloses [upon verification that the prospective membership lists match each other, and] further upon TEE attestation verifying that each of the validation nodes store the pre- determined type of blockchain protocol code and the pre-determined type of consensus code, establishing  a consortium network [such that the prospective members become members of the consortium network], wherein establishing the consortium network includes generating a blockchain master key (Saur, [026] discloses “…the number of messages sent among group members remains bounded even as other validators join the network. The overall number of groups may change when new validators join the DLS’, [0085-0086] “…in response to successful validation of the transaction record, adding the transaction record to a new block record… . Example B7 may also include the features of Example B6.”, “Example B7 is an apparatus according to Example B6, wherein the operations further comprise (a) generating a secure private key (SPK) (i.e. master key) for the first validation node,”, examiner notes that successful validation of transaction record occurs as a result of successful validation/attestation of the source node as illustrated in Figure 3 (332 and 340)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan-Moses to incorporate the teaching of Saur to use Trusted execution environment in a blockchain with attestation feature, with the motivation of enhancing security and validation of a blockchain by preventing processes or other execution entities outside of TEE 56 from accessing the information within TEE”, as recognized by (Saur, [0005, 0017-0018]).
Nolan-Moses-Hunt-Saur does not disclose the above limitations, including the concept of prospective membership list and verification.
Biggs from analogues field of invention discloses the concept of membership list and verification of the membership list where new members become members, the prospective members become members of the consortium network (Biggs discloses in [0097] “…information indicating additional of at least (i.e. it can be more than one, which indicates a list of new member) a third user as a new member to the group and/or information indicating removal of at least one user who is an existing member of the group. The second data block is sent to a device of the third user. The device of the third user may also create another data block that includes information indicating addition of at least one other user to be a new member and/or information indicating removal of at least one user who is an existing member. Moreover, the device of the third user may validate the ordered list by : verifying signatures of each data block in the ordered list; verifying that each data block contains a valid hash of a preceding data block in the ordered list; and verifying that each data block in the ordered list was created and signed by a member of the group.”, examiner submits that the at least one new/prospective member is included to the group and verification is performed by a member, corresponding to matching signatures of the group members, where the addition and exclusion of a group member is construed as an addition or exclusion to a consortium network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan-Moses-Hunt-Saur to incorporate the teaching of Biggs to utilize the above feature, with the motivation of enabling confidential communication among users who are members of a group, as recognized by (Biggs [0096]).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan-Moses-Hunt and further in view of Creighton et. al. (US 20170278186 A1), hereinafter Creighton.

Regarding claim 15. (Original) Nolan-Moses-Hunt teaches The method of claim 13, 
While Nolan-Moses-Saur combination teaches in (Saur, [0034]) creating blockchain transactions with nonce and signature, however Nolan-Moses-Hunt-Saur 
Creighton from the same field of invention teaches wherein the blockchain transaction is encrypted and confidential such that only authorized parties are permitted to view the blockchain transaction (Creighton, [0075]  “Each transaction in a data block is cryptographically signed with public and/or private keys that allow various parties (e.g., brokers, settlement system) to decrypt the transaction. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolan-Moses-Saur combination to incorporate the teaching of Creighton to include encryption of a blockchain transaction and decryption by authorized parties with decryption key, with the motivation of security and keeping information private, as recognized by (Creighton, [0046]).

Allowable Subject Matter
Claims 4, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the remaining rejections (i.e. 35USC101 and 35USC 112).
The following is a statement of reasons for the indication of allowable subject matter:
.
Conclusion         
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BASSAM A NOAMAN/Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497